                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION


KRISTOFF JAMELL GROGAN                           §

VS.                                              §               CIVIL ACTION NO. 1:17-CV-32

DIRECTOR, TDCJ-CID                               §


            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, Kristoff Jamell Grogan, proceeding with counsel, filed this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends the petition be dismissed as barred by the applicable statute of

limitations and as lacking in merit.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       Petitioner’s Objections are two-fold: (1) whether Dodd v. United States, 545 U.S. 353 (2005)

applies and bars review of an unconstitutionally void sentence and does the “miscarriage of justice”

exception apply and (2) whether reasonable jurists would disagree that a term of years sentence of

130 years would violate the Eighth and Fourteenth Amendments to the United States Constitution

and would the same proposition apply irrespective of whether “mandatory” or “discretionary.”

Amended Objections (docket entry no. 23).
        A careful review of the Report and Recommendation, the record and case law reveals no

error. As outlined by the Magistrate Judge, the Fifth Circuit recently addressed Miller’s application

to a term-of-years sentence. In United States v. Sparks, the Fifth Circuit explicitly stated “a term-of-

years sentence cannot be characterized as a de facto life sentence.” 941 F.3d 748 (5th Cir. 2019).

        Miller dealt with a statute that specifically imposed a mandatory sentence of
        life. The Court distinguished that sentencing scheme from “impliedly
        constitutional alternatives whereby ‘a judge or jury could choose, rather than
        a life-without-parole sentences, a lifetime prison term with the possibility of
        parole or a lengthy term of years.’” Lucero, 394 P.3d at 1133 (quoting Miller,
        567 U.S. at 489). Given Miller’s endorsement of “a lengthy term of years”
        as a constitutional alternative to life without parole, it would be bizarre to
        read Miller as somehow foreclosing such sentences.
Id. at 754. Miller did not clearly establish that a discretionary lengthy term-of-year sentence for

juveniles who commit multiple nonhomicide offenses is unconstitutional when it amounts to the

practical equivalent of life without parole. Cf., Bunch v. Smith, 685 F.3d 546, 550 (6th Cir. 2012)

(finding Graham did not apply to consecutive, fixed-term sentences for multiple nonhomicide

offenses which may end up being the functional equivalent of life without parole). On federal habeas

review, the core inquiry is whether the state court’s denial of the claim was “contrary to, or involved

an unreasonable application of, clearly established Federal law.” 28 U.S.C. § 2254(d) (emphasis

added). Because the Supreme Court has not specifically address the constitutionality of a

discretionary lengthy term-of-year sentence, the denial of petitioner’s state habeas petition cannot

be contrary to clearly established Federal law. The very fact that numerous state courts and some

federal courts are split on whether Miller applies in this context demonstrates the relief petitioner

seeks is not clearly established. Because Miller does not apply, the petition is barred by the

applicable statute of limitations under 28 U.S.C. § 2244(d)(1)(A). This Court simply declines to

extend the precedent established in Miller to petitioner’s lengthy term-of-year sentence. See Teague

v. Lane, 489 U.S. 288 (1989); see also United States v. Walton, 537 F. App’x 430 (5th Cir. July 26,

2013) (declining to apply Graham and Miller to a discretionary federal sentence for a term of years

not in error as it raises a novel constitutional argument that would require the extension of

precedent).

                                                   2
         The Magistrate Judge also did not err in alternatively determining that even if Miller

substantively applied, the current petition is still time-barred as petitioner failed to file this petition

within one year of the Miller decision as required under 28 U.S.C. § 2255(f)(3) and Dodd v. United

States. 545 U.S. 353 (2005) (interpreting the § 2255(f)(3)). Dodd is well-established Supreme Court

precedent to which this Court is bound.1

         To the extent petitioner still argues actual innocence to overcome the statute of limitation bar,

this claim lacks merit. As stated by the Magistrate Judge, petitioner does not argue actual innocence

of the underlying conviction. McQuiggin v. Perkins does not apply. 569 U.S. 383, 386 (2013).2

         Accordingly, petitioner’s objections are overruled. The findings of fact and conclusions of

law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

         Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

         1
          Petitioner’s theory that Dodd does not apply to void convictions or sentences ignores the Congressional intent
in enacting 28 U.S.C. § 2255(f)(3). It was specifically Congress’ intent to extend, but limit, the statute of limitations for
federal petitions for writ of habeas corpus in circumstances where the Supreme Court recognized a new rule that may
invalidate a conviction or sentence. If this Court adopted petitioner’s theory, a void conviction or sentence could be
challenged at any time.
          2
            The fundamental miscarriage of justice exception is narrow. The Supreme Court has applied it “to a severely
confined category: cases in which new evidence shows ‘ it is more likely than not that no reasonable juror could have
convicted [the petitioner].’” McQuiggin, 569 U.S. at 395 (alteration in original) (quoting Schlup, 513 U.S. at 329). Put
differently, the exception is only available when a petitioner presents “evidence of innocence so strong that a court cannot
have confidence in the outcome of the trial unless the court is also satisfied that the trial was free of nonharmless
constitutional error.” Id. at 399 (quoting Schlup, 513 U.S. at 316). In Schlup, the Supreme Court emphasized that
“[w]ithout any new evidence of innocence, even the existence of a concededly meritorious constitutional violation is not
itself sufficient to establish a miscarriage of justice that would allow a habeas court to reach the merits of the barred
claim.” 513 U.S. at 316.

                                                             3
among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of certificate

of appealability. Accordingly, a certificate of appealability will not be issued.

       SIGNED this the 21 day of January, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  4
